Adam H. Becker
Keches Law Group
BBO# 561032
2 Granite Avenue, Suite 400
Milton, MA 02186
Telephone: (508) 821-4355
E-Mail: ABecker@kecheslaw.com
Attorney for Plaintiff

                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
                           SPRINGFIELD DIVISION


 AMANDA ANDRE,                              Case No.:

                     Plaintiff,
                                            COMPLAINT AND
 v.                                         DEMAND FOR JURY
                                            TRIAL
 EXPERIAN INFORMATION
 SOLUTIONS, INC., EQUIFAX                   1. FAIR CREDIT REPORTING ACT, 15
 INFORMATION SERVICES LLC,                     U.S.C. § 1681 et seq.
 TRANS UNION LLC, DISCOVER                  2. MASSACHUSETTS CREDIT
 BANK, USAA FEDERAL SAVINGS                    REPORTING LAW, Mass. Gen. Laws
 BANK, LENDINGCLUB                             ch. 93, §§48-70
                                            3. MASSACHUSETTS CONSUMER
 CORPORATION, and NELNET                       PROTECTION LAW, Mass. Gen.
 SERVICING, LLC, d/b/a FIRSTMARK               Laws ch. 93A, §§1-11
 SERVICES,
                     Defendants.

      Plaintiff, AMANDA ANDRE (hereinafter “Plaintiff”), by and through the

undersigned counsel, sues Defendants, EXPERIAN INFORMATION SOLUTIONS, INC.

(hereafter   “Experian”),   EQUIFAX   INFORMATION       SERVICES   LLC   (hereafter

“Equifax”), TRANS UNION LLC (hereafter “Trans Union”), DISCOVER PERSONAL

LOANS (hereafter “Discover”), USAA FEDERAL SAVINGS BANK (hereafter “USAA”),

LENDINGCLUB CORPORATION (hereafter “Lendingclub”), and NELNET SERVICING,

LLC, d/b/a FIRSTMARK SERVICES (hereafter “Firstmark/Citizens”) (hereafter



                                        1
collectively “Defendants”), and in support thereof respectfully alleges violations of the

Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

                               PRELIMINARY STATEMENT

      1.     This is an action for actual damages, statutory damages, punitive damages,

costs, and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. §

1681 et seq. (“FCRA”).

      2.     Today in America there are three major consumer reporting agencies,

Equifax, Trans Union, and Experian.

      3.     Consumer reporting agencies that create consumer reports, like Equifax,

Experian, and Trans Union are charged with using reasonable procedures designed to

ensure the maximum possible accuracy of the information they report. It is not enough

for them to simply parrot information they receive from entities such as Discover,

USAA, Lendingclub, and Firstmark/Citizens, particularly where a consumer makes a

dispute about information reported.

      4.     When a consumer like Plaintiff disputes information through the agencies,

those disputes are transmitted to the party furnishing the information, here Discover,

USAA, Lendingclub, and Firstmark/Citizens (hereafter collectively “Furnishers”). The

FCRA demands that each party separately conduct a reasonable investigation of the

consumer’s dispute and correct or delete information they either learn to be inaccurate

or cannot otherwise verify.

      5.     The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot.

Bureau, Supervisory Highlights Consumer Reporting Special Edition 21 (Issue 14,

March 2, 2017).
                                            2
                                      JURISDICTION

       6.      The jurisdiction for this Court is conferred by 15 U.S.C. § 1681 (p) and 28

U.S.C. 1367.

       7.      Venue is proper in this District as Plaintiff is a resident in this District, the

violations described in this Complaint occurred in this District, and Defendants transact

business within this District.

       8.      Plaintiff is a natural person and resident of Hampden County, within the

State of Massachusetts. She is a “consumer” as defined by 15 U.S.C. § 1681a(c).

       9.      Experian is a corporation headquartered in the State of California,

authorized to do business in the State of Massachusetts through its registered agent, CT

Corporation System, located at 155 Federal Street Suite 700 Boston, MA 02110.

       10.     Experian is a “consumer reporting agency,” as defined in 15 USC § 1681(f)

and a “credit reporting agency” under Mass. Gen. Laws ch. 93, § 50. Experian is

regularly engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports, as defined in 15

U.S.C. § 1681(d) to third parties.

       11.     Experian disburses such consumer reports to third parties under contract

for monetary compensation.

       12.     Equifax is a corporation headquartered in the State of Georgia, authorized

to conduct business in the State of Massachusetts through its registered agent,

Corporation Service Company, located at 84 State Street, Boston, MA 20109.

       13.     Equifax is a “consumer reporting agency,” as defined in 15 USC § 1681(f)

and a “credit reporting agency” under Mass. Gen. Laws ch. 93, § 50. is regularly engaged

in the business of assembling, evaluating, and disbursing information concerning
                                               3
consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C. §

1681(d) to third parties.

       14.    Equifax disburses such consumer reports to third parties under contract

for monetary compensation.

       15.    Trans Union is a corporation headquartered in the State of Illinois,

authorized to do business in the State of Massachusetts through its registered agent, The

Prentice-Hall Corporation System, Inc., located at 84 State St. Boston, MA 02109.

       16.    Trans Union is a “consumer reporting agency,” as defined in 15 USC §

1681(f) and a “credit reporting agency” under Mass. Gen. Laws ch. 93, § 50. Trans Union

is regularly engaged in the business of assembling, evaluating, and disbursing

information concerning consumers for the purpose of furnishing consumer reports, as

defined in 15 U.S.C. § 1681(d) to third parties.

       17.    Trans Union disburses such consumer reports to third parties under

contract for monetary compensation.

       18.    Discover is a corporation incorporated under the laws of the State of

Delaware, with its principal place of business located at 502 East Market St, Greenwood

DE 19950.

       19.    Discover is a “creditor” as defined under 940 Mass. Code Regs. 7.03.

       20.    USAA is a corporation incorporated under the laws of the State of Texas,

doing business in the State of Massachusetts with its principal place of business located

at 9800 Fredericksburg Road, San Antonio, TX 78288.

       21.    USAA is a “creditor” as defined under 940 Mass. Code Regs. 7.03.

       22.    Lendingclub is a financial banking institution headquartered in Cincinnati,

Ohio with its principal place of business located at 595 Market Street, Suite 200, San
                                              4
Francisco, CA 94105, authorized to conduct business in the State of Massachusetts

through its registered agent, Corporation Service Company located at 84 State St,

Boston, MA 02109.

        23.   Lendingclub is a “creditor” as defined under 940 Mass. Code Regs. 7.03.

        24.   Firstmark/Citizens is a loan servicing corporation, operating on behalf of

CITIZENS BANK (hereafter Citizens) as a loan account servicing company, incorporated

under the laws of the State of Nebraska with its principal place of business located at 121

South 13th Street, Suite 100, Lincoln, NE 68508, which conducts business on the State of

Massachusetts through its registered agent CT CORPORATION SYSTEM located at 155

Federal Street, Suite 700, Boston, MA 02110.

        25.   Firstmark/Citizens is a “creditor” as defined under 940 Mass. Code Regs.

7.03.

                              FACTUAL ALLEGATIONS

        26.   Plaintiff is a natural person and resident of the State of Massachusetts.

        27.   In or about June of 2019, Plaintiff attempted to apply for a mortgage

however was denied due to the inaccurate accounts reporting on her credit report.

        28.   After reviewing her credit report, Plaintiff identified multiple inaccurate

accounts reporting on her credit.

        29.   In 2019, Plaintiff made several contacts with Furnishers to inform them

the accounts were not hers and the result of identity theft/mixed file. Plaintiff did not

open or authorize anyone to open or use her information for any of the four accounts

with Furnishers.

        30.   In or about June of 2019, Plaintiff submitted a dispute to Trans Union

online disputing all the inaccurate accounts by Furnishers; however Defendants did not
                                             5
resolve the inaccurate accounts. Defendants failed to investigate the inaccurate accounts

and continued erroneously reporting the accounts.

       31.    On September 16, 2019, Plaintiff visited the Wilbraham Police Department

and filed an identity theft report about the accounts inaccurately reported by

Defendants.

       32.    Throughout the fall of 2019, Plaintiff was directly communicating and

disputing the accounts with all four Furnishers. On September 19, 2019 Plaintiff sent a

three (3) page written dispute letter to Discover, USAA, Lendingclub, and

Firstmark/Citizens concerning the inaccurate accounts, including both a copy of the

police report and an affidavit as requested by these entities.

       33.    On October 22, 2019, Citizens inexplicably responded to Plaintiff’s dispute

requesting the exact documents Plaintiff had already included in their dispute.

       34.    Despite Plaintiff providing all the requested documents in their dispute

sent on September 19, 2019, Firstmark/Citizens notified Plaintiff via a letter dated

October 30, 2019, “We regret to inform you that your request to evaluate the

fraudulency of your loan has been denied due to the following reason(s): Our attempts

to contact you to obtain additional information have been unsuccessful.” Plaintiff was in

contact with Citizens.

       35.    Firstmark/Citizens clearly failed to investigate Plaintiff’s dispute, even

failing to properly inspect the dispute letter sent by Plaintiff as it contained the

documents they requested, sent prior to their October 22, 2019 response.

       36.    On October 24, 2019, Discover responded to Plaintiff’s dispute stating

“…upon review of the case, we found no evidence this account was established without



                                              6
your authorization. Our records indicate that the above account was opened under your

name on November 17, 2017.”

       37.    On October 30, 2019, Discover again responded to Plaintiff’s dispute

stating “Based upon our review, the account information being reported to the Credit

Bureaus by Discover is accurate.”

       38.    On November 15, 2019, after another Dispute by the Plaintiff, Discover

verified the debt indicating “As a result of the above, the account and balance are

considered valid.”

       39.    Neither USAA nor Lendingclub responded to Plaintiff’s dispute, failing to

investigate her demand.

       40.    On January 2, 2020, Plaintiff sent a three (3) page dispute letter to

Experian, Equifax and Trans Union via certified mail, and Plaintiff delineated the

numerous errors on Plaintiffs credit report, e.g. incorrect contact information,

inaccurate accounts, and inaccurate credit inquiries.

       41.    Plaintiff provided her full name, social security, addresses, date of birth.

Plaintiff also provided her cell phone and email address in case Trans Union or any of

the Furnishers needed more information. Plaintiff explained in detail all the fraudulent

accounts and her real accounts.

       42.    On January 18, 2020, Trans Union responded to Plaintiffs dispute of the

USAA and Lendingclub accounts indicating, “The disputed item was verified as

accurate.” Plaintiff never opened or used these accounts.

       43.    Trans Union responded to Plaintiff’s dispute of the Discover account,

“Disputed information updated and other information updated” and continue to report

the inaccurate derogatory account on Plaintiff’s credit report.
                                             7
       44.     Trans Union “deleted” the Firstmark/Citizens account since it did not

belong to Plaintiff.

       45.     On January 31, 2020, Experian responded to Plaintiffs dispute of the

Lendingclub and Discover accounts stating, “Information on this item has been

updated” and continued to report the inaccurate derogatory account on Plaintiff’s credit

report.

       46.     Experian responded to Plaintiff’s dispute of the Firstmark/Citizens

account by stating, “The item you disputed has been updated, which may include an

update to the disputed information” and continued to report the inaccurate derogatory

account on Plaintiff’s credit report. This is the same account Trans Union “Deleted”.

       47.     Experian ignored and failed to investigate Plaintiff’s dispute of the USAA

account despite it being clearly marked in the text of Plaintiff’s dispute letter and, to the

best of Plaintiff’s knowledge, continues to report this derogatory information on

Plaintiff’s credit report.

       48.     On February 5, 2020, Equifax responded to Plaintiff’s dispute of the

Discover and Lendingclub account by stating, “We verified this item belongs to you. This

account has been updated. Additional information has been provided from the original

source regarding this item.”

       49.     Equifax responded to Plaintiff’s dispute of the Firstmark/Citizens account

by stating, “The information you disputed has been verified as accurate, however,

information unrelated to your dispute has been updated.” This is the same account

Trans Union “Deleted”.

       50.     Equifax ignored and failed to investigate Plaintiff’s dispute of the USAA

account despite it being clearly marked in the text of Plaintiff’s dispute letter and, to the
                                              8
best of Plaintiff’s knowledge, continues to report this derogatory information on

Plaintiff’s credit report

       51.      As early as September of 2019, Discover, USAA, Lendingclub, and

Firstmark/Citizens had access to account level information, the police report, and the

requested affidavit from Plaintiff, yet inexplicably they verified the account(s) and

simply updated some information. Discover, USAA, Lendingclub, and

Firstmark/Citizens had knowledge the account did not belong to Plaintiff and the result

of a mixed file, negligence, and/or identity theft.

       52.      Despite Plaintiffs numerous detailed disputes and having provided all the

requested exculpatory documentation, Defendants failed to conduct a thorough and

proper investigation resulting in the continued verification and reporting of the

erroneous accounts, resulting in severe damages for Plaintiff.

       53.      As far as Plaintiff has ascertained, Discover, USAA, Lendingclub, and

Firstmark/Citizens, to this date, have never informed Experian, Equifax, or Trans Union

that Plaintiff is not the responsible party got the alleged debts.

       54.      Experian, Equifax, Trans Union have kept the erroneous accounts on

Plaintiff’s credit report despite being notified that Plaintiff was not the debtor and a

victim of a mixed file, negligence, and/or identity theft.

       55.      As a result of the inaccurate credit reporting, Plaintiff has suffered

damages, including, but not limited to:

             i. Denial for home loans and prevention of obtaining housing;

             ii. Loss of access to already opened lines of credit and a reduction of credit

                limits;

          iii. Stress from the inability to apply for an auto loan and obtain a vehicle;
                                                9
          iv. Monies lost by attempting to fix her credit, e.g. communications and

                postage cost;

             v. Stress associated with hundreds of hours attempting to resolve this matter

                over the past two (2) years;

          vi. Mental anguish, stress, aggravation, and other related impairments to the

                enjoyment of life. Embarrassment and disappointment of everyone

                expecting his attendance to medical school and being denied because of

                Defendants’ mistakes

       56.      All conditions precedent to the filing of this action have occurred.

                                          COUNT I

                       (Violation of the FCRA - As to Experian)

       57.      Plaintiff re-alleges and incorporates paragraphs one (1) through fifty six

(56) above as if fully set out herein.

       58.      Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the

credit report and credit files it published and maintains concerning the Plaintiff.

       59.      As a result of this conduct, action, and inaction of Experian, the Plaintiff

suffered damage by the denial of a home loan application, stress associated with a

reduction in available credit, and mental and emotional pain stemming from the

anguish, humiliation, and embarrassment of credit denials. Experian was allowing

fraudulent accounts to be reported with addresses that did not belong to the Plaintiff.

       60.      Experian’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC §



                                               10
1681n. In the alternative, if Experian was negligent, Plaintiff is entitled to recover under

15 USC § 1681o.

         61.   The Plaintiff is entitled to recover costs and attorney’s fees from Experian

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC., for statutory damages, punitive damages, actual damages, costs, interest, attorney

fees, enjoinder from further violations of these parts, and any other such relief the Court

may deem just and proper.

                                         COUNT II

                      (Violation of the FCRA - As to Experian)

         62.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

         63.   Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, by failing to maintain reasonable procedures

with which to filter and verify disputed information in the Plaintiff’s credit file, and by

relying upon verification from a source it has to know is unreliable.

         64.   Experian’s conduct, action, and inaction as willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 USC § 1681n. In the alternative, if Experian was negligent,

Plaintiff is entitled to recover under 15 USC § 1681o. Experian took no independent



                                             11
action to investigate the dispute. Plaintiff provided everything to Experian in order to

ascertain that erroneous accounts were being reported by Experian.

         65.   Plaintiff provided a detailed dispute letter to Experian which should have

provided them enough information to verify Plaintiff’s identity and determine the

accounts opened were not hers. Experian failed to complete an independent

investigation into Plaintiff’s dispute, instead choosing to parrot the erroneous

information provided by Discover, Lendingclub, and Firstmark/Citizens, despite

Furnishers having been provided all requested documents including a police report and

affidavit to affirm the accounts were the result of fraud.

         66.   Experian chose to ignore this information and simply parroted the

information provided by Discover, Lendingclub, and Firstmark/Citizens. Experian failed

to investigate Plaintiff’s dispute of the USAA account despite the account being clearly

identified in Plaintiff’s dispute letter.

         67.   The Plaintiff is entitled to recover costs and attorney’s fees from Experian

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.

         WHEREFORE the Plaintiff demands judgment and compensatory, statutory,

and punitive damages against Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC., jointly and severally; for her attorney’s fees and costs; for pre-judgment and post-

judgment interest at the legal rate, and such other relief the Court does deem just,

equitable, and proper.




                                             12
                                         COUNT III

                       (Violation of the FCRA - As to Equifax)

       68.    Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       69.    Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the

credit report and credit files it published and maintains concerning the Plaintiff.

       70.    As a result of this conduct, action, and inaction of Equifax, the Plaintiff

suffered damage by the denial of a home loan application, stress associated with a

reduction in available credit, and mental and emotional pain stemming from the

anguish, humiliation, and embarrassment of credit denials.

       71.    Equifax’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC §

1681n. In the alternative, if Equifax was negligent, Plaintiff is entitled to recover under

15 USC § 1681o. Equifax allowed inaccurate accounts to be added to Plaintiff’s reporting

from addresses not belonging to Plaintiff.

       72.    The Plaintiff is entitled to recover costs and attorney’s fees from Equifax in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, EQUIFAX INFORMATION SOLUTIONS, LLC,

for statutory damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts, and any other such relief the Court may

deem just and proper.



                                             13
                                         COUNT IV

                       (Violation of the FCRA - As to Equifax)

       73.     Plaintiff re-alleges and incorporates paragraphs one (1) through forty-

eight (48) above as if fully set out herein.

       74.     Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, by failing to maintain reasonable procedures

with which to filter and verify disputed information in the Plaintiff’s credit file, and by

relying upon verification from a source it has to know is unreliable. Despite several

disputes (including police reports provided to Equifax), Equifax refused to conduct any

independent investigation.

       75.     Equifax’s conduct, action, and inaction as willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 USC § 1681n. In the alternative, if Equifax was negligent,

Plaintiff is entitled to recover under 15 USC § 1681o. Equifax took no independent action

to investigate the dispute. Equifax inexplicably failed to investigate Plaintiff’s first

dispute despite having all the necessary information. It followed on their response by

misspelling Plaintiff’s name demonstrating how little effort was employed to respond to

the dispute.

       76.     Plaintiff provided a detailed dispute letter to Equifax which should have

provided them enough information to verify Plaintiff’s identity and determine the

accounts opened were not hers. Equifax failed to complete an independent investigation

into Plaintiff’s dispute, instead choosing to parrot the erroneous information provided

by Discover, Lendingclub, and Firstmark/Citizens, despite Furnishers having been
                                               14
provided all requested documents including a police report and affidavit to affirm the

accounts were the result of fraud.

       77.     Equifax chose to ignore this information and simply parroted the

information provided by Discover, Lendingclub, and Firstmark/Citizens. Equifax failed

to investigate Plaintiff’s dispute of the USAA account despite the account being clearly

identified in Plaintiff’s dispute letter.

       78.     The Plaintiff is entitled to recover costs and attorney’s fees from Equifax in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE the Plaintiff demands judgment and compensatory, statutory,

and punitive damages against Defendant, EQUIFAX INFORMATION SOLUTIONS,

LLC, jointly and severally; for her attorneys fees and costs; for pre-judgment and post-

judgment interest at the legal rate, and such other relief the Court does deem just,

equitable, and proper.



                                            COUNT V

                     (Violation of the FCRA - As to Trans Union)

       79.     Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       80.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the preparation

of the credit report and credit files it published and maintains concerning the Plaintiff.

       81.     As a result of this conduct, action, and inaction of Trans Union, the

Plaintiff suffered damage by the denial of a home loan application, stress associated

with a reduction in available credit, and mental and emotional pain stemming from the
                                              15
anguish, humiliation, and embarrassment of credit denials. Trans Union allowed

accounts to be reported with knowledge that Plaintiff did not reside at such addresses.

       82.    Trans Union’s conduct, action, and inaction was willful, rendering it liable

for punitive damages in an amount to be determined by the Court pursuant to 15 USC §

1681n. In the alternative, if Trans Union was negligent, Plaintiff is entitled to recover

under 15 USC § 1681o.

       83.    The Plaintiff is entitled to recover costs and attorney’s fees from Trans

Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

§ 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, TRANS UNION LLC, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts, and any other such relief the Court may deem just and proper.



                                         COUNT VI

                    (Violation of the FCRA - As to Trans Union)

       84.    Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       85.     Trans Union violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, by failing to maintain reasonable procedures

with which to filter and verify disputed information in the Plaintiff’s credit file, and by

relying upon verification from a source it has to know is unreliable. Trans Union

determined that the Firstmark/Citizens account was fraudulent and “delete” the account
                                            16
but did not review the other disputed accounts with the same information as

Firstmark/Citizens.

       86.    Trans Union’s conduct, action, and inaction as willful, rendering it liable

for actual or statutory damages, and punitive damages in an amount to be determined

by the Court pursuant to 15 USC § 1681n. In the alternative, if Trans Union was

negligent, Plaintiff is entitled to recover under 15 USC § 1681o. Trans Union took no

independent action to investigate the dispute.

       87.    Plaintiff provided a detailed dispute letter to Trans Union which should

have provided them enough information to verify Plaintiff’s identity and determine the

accounts opened were not hers. Trans Union failed to complete an independent

investigation into Plaintiff’s dispute, instead choosing to parrot the erroneous

information provided by Furnishers, despite Furnishers having been provided all

requested documents including a police report and affidavit to affirm the accounts were

the result of fraud.

       88.    The Plaintiff is entitled to recover costs and attorney’s fees from Trans

Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

§ 1681o.

              WHEREFORE the Plaintiff demands judgment and compensatory,

statutory, and punitive damages against Defendant, TRANS UNION LLC, jointly and

severally; for her attorney’s fees and costs; for pre-judgment and post-judgment interest

at the legal rate, and such other relief the Court does deem just, equitable, and proper.




                                            17
                                         COUNT VII

                       (Violation of the FCRA - As to Discover)

       89.    Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       90.     Discover published erroneous representations to Trans Union and,

through Trans Union, to all of Plaintiff’s potential lenders on multiple occasions.

       91.     Discover violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of Discover’s representation; by failing to review all

relevant information regarding same; by failing to accurately respond to Trans Union;

by failing to correctly report results of an accurate investigation to every other credit

reporting agency; and by failing to permanently and lawfully correct its own internal

records to prevent the re-reporting of the Discover representations to the consumer

reporting agencies.

       92.     Discover violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Trans Union after Discover had been notified that the

information was inaccurate. Plaintiff communicated repeatedly with Discover bank

disputing this debt.

       93.     Discover had substantial evidence from multiple independent parties to

have verified that the Plaintiff was not the responsible party. Further, even if Discover

would attempt to plead ignorance, it had all of the evidence and information with which

to confirm and recognize the Plaintiff was not the liable party. Plaintiff repeatedly

communicated with Discover and provided documents requested by representatives of

Discover to prove the fraudulent nature of the accounts.



                                            18
       94.     Discover’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n. In the alternative, if Discover was negligent,

Plaintiff is entitled to recover actual damages under 15 U.S.C. § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, DISCOVER BANK, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts, and any other such relief the Court may deem just and proper.

                                         COUNT VIII

                        (Violation of the FCRA - As to USAA)

       95.    Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       96.     USAA published erroneous representations to Trans Union and, through

Trans Union, to all of Plaintiff’s potential lenders on multiple occasions.

       97.     USAA violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of USAA’s representation; by failing to review all

relevant information regarding same; by failing to accurately respond to Trans Union;

by failing to correctly report results of an accurate investigation to every other credit

reporting agency; and by failing to permanently and lawfully correct its own internal

records to prevent the re-reporting of the USAA representations to the consumer

reporting agencies.

       98.     USAA violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to Trans Union after USAA had been notified that the information was

inaccurate. Plaintiff communicated repeatedly with USAA bank disputing this debt.
                                             19
       99.     USAA had substantial evidence from multiple independent parties to have

verified that the Plaintiff was not the responsible party. Further, even if USAA would

attempt to plead ignorance, it had all of the evidence and information with which to

confirm and recognize the Plaintiff was not the liable party. Plaintiff repeatedly

communicated with USAA and provided documents requested by representatives of

USAA to prove the fraudulent nature of the accounts.

       100.    USAA’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n. In the alternative, if USAA was negligent,

Plaintiff is entitled to recover actual damages under 15 U.S.C. § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, USAA FEDERAL SAVINGS BANK, for

statutory damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts, and any other such relief the Court may

deem just and proper.

                                         COUNT IX

                    (Violation of the FCRA - As to Lendingclub)

       101.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       102.    Lendingclub published erroneous representations to Trans Union and,

through Trans Union, to all of Plaintiff’s potential lenders on multiple occasions.

       103.    Lendingclub violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of Lendingclub’s representation; by failing to review all

relevant information regarding same; by failing to accurately respond to Trans Union;
                                             20
by failing to correctly report results of an accurate investigation to every other credit

reporting agency; and by failing to permanently and lawfully correct its own internal

records to prevent the re-reporting of the Lendingclub representations to the consumer

reporting agencies.

       104.   Lendingclub violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Trans Union after Lendingclub had been notified that the

information was inaccurate. Plaintiff communicated repeatedly with Lendingclub bank

disputing this debt.

       105.   Lendingclub did not have any reasonable basis to believe that the Plaintiff

was responsible for the accounts in question. It also had substantial evidence from

multiple independent parties to have verified that the Plaintiff was not the responsible

party. Further, even if Lendingclub would attempt to plead ignorance, it had all of the

evidence and information with which to confirm and recognize the Plaintiff was not the

liable party. Plaintiff repeatedly communicated with Lendingclub and provided

documents requested by representatives of Lendingclub to prove the fraudulent nature

of the accounts.

       106.   Lendingclub’s conduct, action, and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages in an amount to be determined

by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, if Lendingclub was

negligent, Plaintiff is entitled to recover actual damages under 15 U.S.C. § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, LENDINGCLUB CORPORATION, for

statutory damages, punitive damages, actual damages, costs, interest, attorney fees,



                                            21
enjoinder from further violations of these parts, and any other such relief the Court may

deem just and proper.

                                         COUNT X

                (Violation of the FCRA - As to Firstmark/Citizens)

       107.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       108.    Firstmark/Citizens published erroneous representations to Trans Union

and, through Trans Union, to all of Plaintiff’s potential lenders on multiple occasions.

       109.    Firstmark/Citizens violated 15 U.S.C. § 1681s-2(b) by failing to fully and

properly investigate the Plaintiff’s dispute of Firstmark/Citizens’s representation; by

failing to review all relevant information regarding same; by failing to accurately

respond to Trans Union; by failing to correctly report results of an accurate investigation

to every other credit reporting agency; and by failing to permanently and lawfully

correct its own internal records to prevent the re-reporting of the Firstmark/Citizens

representations to the consumer reporting agencies.

       110.    Firstmark/Citizens violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Trans Union after Firstmark/Citizens had been notified that

the   information     was     inaccurate.   Plaintiff   communicated    repeatedly    with

Firstmark/Citizens bank disputing this debt.

       111.    Firstmark/Citizens had substantial evidence from multiple independent

parties to have verified that the Plaintiff was not the responsible party. Further, even if

Firstmark/Citizens would attempt to plead ignorance, it had all of the evidence and

information with which to confirm and recognize the Plaintiff was not the liable party.

Plaintiff repeatedly communicated with Firstmark/Citizens and provided documents
                                             22
requested by representatives of Firstmark/Citizens to prove the fraudulent nature of the

accounts.

       112.    Firstmark/Citizens’s conduct, action, and inaction was willful, rendering

it liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, if

Firstmark/Citizens was negligent, Plaintiff is entitled to recover actual damages under

15 U.S.C. § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, NELNET SERVICING LLC d/b/a FIRSTMARK

SERVICES , for statutory damages, punitive damages, actual damages, costs, interest,

attorney fees, enjoinder from further violations of these parts, and any other such relief

the Court may deem just and proper.

                                         COUNT XI

 Violations of the MCRL, Mass. Gen. Laws ch. 93, §54A(a) against Discover

       113.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       114.    Massachusetts General Law, Chapter 93 §54A(a) provides that “[e]very

person who furnishes information to a consumer reporting agency shall follow

reasonable procedures to ensure that the information reported to a consumer reporting

agency is accurate and complete. No person may provide information to a consumer

reporting agency if such person knows or has reasonable cause to believe such

information is not accurate or complete.”

       115.    Following a demand by Plaintiff, Discover failed to take the necessary

corrective action. Discover provided inaccurate and incomplete information to Trans
                                            23
Union by verifying the accuracy of the account despite Plaintiff providing all necessary

information to determine Plaintiff is not the responsible party.

       116.    Discover’s conduct, action, and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages in an amount to be determined

by the Court pursuant to, along with attorneys’ fees and costs, as well as other such

relief, permitted by Mass. Gen. Laws ch. 93 §§63, 64.

       117.    As a result of the above-described violations Plaintiff have sustained

damages including loss of the opportunities to obtain credit or better credit conditions,

the denial of a home loan application, stress associated with a reduction in available

credit, and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

       118.    Discover’s violation of the MCRL was willful and therefore Plaintiff are

entitled to seek punitive damages.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, DISCOVER BANK, for statutory damages,

punitive damages, actual damages, costs, attorney fees, and any other such relief the

Court may deem just and proper.

                                         COUNT XII

  Violations of the MCPL, Mass. Gen. Laws ch. 93A, §§1-11, and 940 Mass.

                      Code Regs. 7.00 et seq. against Discover

       119.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       120.   Massachusetts General Law, Chapter 93A §2(a) makes unlawful, unfair or

deceptive acts or practices in the conduct of any trade or commerce. §2(c) authorizes
                                             24
the attorney general to make rules and regulations interpreting §2(a). The attorney

general has interpreted §2(a) as encompassing the following acts or practices (940

Mass. Code Regs. 7.07):

       121.   “Any knowingly false or misleading representation in any communication

as to the character, extent or amount of the deb . . .” 7.07(2).

                 i. “Any false, deceptive, or misleading representation, communication,

                    or means in connection with the collection of any debt or to obtain

                    information concerning a debtor.” 7.07(8).

                ii. “Any false or misleading representation or implication that the

                    debtor committed any crime or other conduct in order to disgrace the

                    debtor.” 7.07(10).

               iii. “Communicating or threatening to communicate to any person credit

                    information which is known or which should be known to be false

                    including, without limitation, the failure to communicate that a

                    disputed debt is disputed.” 7.07(11).

       122.   Discover violated the MCPL by communicating false and misleading

information concerning a debt —including its character, extent, and amount— and debt

collection about Plaintiff, disgracing Plaintiff.

       123.   Discover’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to, along with attorneys’ fees and costs, as well as other such relief,

permitted by Mass. Gen. Laws ch. 93A §9.

       124.   As a result of the above-described violations Plaintiff have sustained

damages including loss of the opportunities to obtain credit or better credit conditions,
                                              25
the denial of a home loan application, stress associated with a reduction in available

credit, and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

       125.   Discover’s violation of the MCPL was willful or knowing and therefore

Plaintiffs are entitled to seek three times their actual damages under Mass. Gen. Laws

ch. 93A §9.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, DISCOVER BANK, for statutory damages,

punitive damages, actual damages, costs, attorney fees, and any other such relief the

Court may deem just and proper.

                                         COUNT XIII

   Violations of the MCRL, Mass. Gen. Laws ch. 93, §54A(a) against USAA

       126.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       127.   Massachusetts General Law, Chapter 93 §54A(a) provides that “[e]very

person who furnishes information to a consumer reporting agency shall follow

reasonable procedures to ensure that the information reported to a consumer reporting

agency is accurate and complete. No person may provide information to a consumer

reporting agency if such person knows or has reasonable cause to believe such

information is not accurate or complete.”

       128.   Following a demand by Plaintiff, USAA failed to take the necessary

corrective action.

       129.   USAA provided inaccurate and incomplete information to Trans Union by


                                             26
verifying the accuracy of the account despite Plaintiff providing all necessary

information to determine Plaintiff is not the responsible party.

       130.   USAA’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to, along with attorneys’ fees and costs, as well as other such relief,

permitted by Mass. Gen. Laws ch. 93 §§63, 64.

       131.   As a result of the above-described violations Plaintiff have sustained

damages including loss of the opportunities to obtain credit or better credit conditions,

the denial of a home loan application, stress associated with a reduction in available

credit, and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

       132.   USAA’s violation of the MCRL was willful and therefore Plaintiffs are

entitled to seek punitive damages.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, USAA FEDERAL SAVINGS BANK, for

statutory damages, punitive damages, actual damages, costs, attorney fees, and any

other such relief the Court may deem just and proper.

                                       COUNT XIV

  Violations of the MCPL, Mass. Gen. Laws ch. 93A, §§1-11, and 940 Mass.

                        Code Regs. 7.00 et seq. against USAA

       133.   Plaintiff re-alleges and incorporates paragraphs one one (1) through fifty-

six (56) above as if fully set out herein.

       134.    Massachusetts General Law, Chapter 93A §2(a) makes unlawful, unfair


                                             27
or deceptive acts or practices in the conduct of any trade or commerce. §2(c) authorizes

the attorney general to make rules and regulations interpreting §2(a). The attorney

general has interpreted §2(a) as encompassing the following acts or practices (940

Mass. Code Regs. 7.07):

                i. “Any knowingly false or misleading representation in any

                    communication as to the character, extent or amount of the deb . . .”

                    7.07(2).

                ii. “Any false, deceptive, or misleading representation, communication,

                    or means in connection with the collection of any debt or to obtain

                    information concerning a debtor.” 7.07(8).

               iii. “Any false or misleading representation or implication that the

                    debtor committed any crime or other conduct in order to disgrace the

                    debtor.” 7.07(10).

               iv. “Communicating or threatening to communicate to any person credit

                    information which is known or which should be known to be false

                    including, without limitation, the failure to communicate that a

                    disputed debt is disputed.” 7.07(11).

       135.    USAA violated the MCPL by communicating false and misleading

information concerning a debt —including its character, extent and amount— and debt

collection about Plaintiffs, disgracing Plaintiffs.

       136.    USAA’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to, along with attorneys’ fees and costs, as well as other such relief,

permitted by Mass. Gen. Laws ch. 93A §9.
                                              28
       137.      As a result of the above-described violations Plaintiff have sustained

damages including loss of the opportunities to obtain credit or better credit conditions,

the denial of a home loan application, stress associated with a reduction in available

credit, and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

       138.      USAA’s violation of the MCPL was willful or knowing and therefore

Plaintiffs are entitled to seek three times their actual damages under Mass. Gen. Laws

ch. 93A §9(3).

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, USAA FEDERAL SAVINGS BANK, for

statutory damages, punitive damages, actual damages, costs, attorney fees, and any

other such relief the Court may deem just and proper.

                                         COUNT XV

       Violations of the MCRL, Mass. Gen. Laws ch. 93, §54A(a) against

                                         Lendingclub

       139.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       140.   Massachusetts General Law, Chapter 93 §54A(a) provides that “[e]very

person who furnishes information to a consumer reporting agency shall follow

reasonable procedures to ensure that the information reported to a consumer reporting

agency is accurate and complete. No person may provide information to a consumer

reporting agency if such person knows or has reasonable cause to believe such

information is not accurate or complete.”

       141.   Following a demand by Plaintiff, Lendingclub failed to take the necessary
                                             29
corrective action.

       142.   Lendingclub provided inaccurate and incomplete information to Trans

Union by verifying the accuracy of the account despite Plaintiff providing all necessary

information to determine Plaintiff is not the responsible party.

       143.   Lendingclub’s conduct, action, and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages in an amount to be determined

by the Court pursuant to, along with attorneys’ fees and costs, as well as other such

relief, permitted by Mass. Gen. Laws ch. 93 §§63, 64.

       144.   As a result of the above-described violations Plaintiff have sustained

damages including loss of the opportunities to obtain credit or better credit conditions,

the denial of a home loan application, stress associated with a reduction in available

credit, and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

       145.   Lendingclub’s violation of the MCRL was willful and therefore Plaintiffs

are entitled to seek punitive damages.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, LENDINGCLUB CORPORATION, for

statutory damages, punitive damages, actual damages, costs, attorney fees, and any

other such relief the Court may deem just and proper.




                                            30
                                         COUNT XVI

  Violations of the MCPL, Mass. Gen. Laws ch. 93A, §§1-11, and 940 Mass.

                    Code Regs. 7.00 et seq. against Lendingclub

       146.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       147.   Massachusetts General Law, Chapter 93A §2(a) makes unlawful, unfair or

deceptive acts or practices in the conduct of any trade or commerce. §2(c) authorizes

the attorney general to make rules and regulations interpreting §2(a). The attorney

general has interpreted §2(a) as encompassing the following acts or practices (940

Mass. Code Regs. 7.07):

                 i. “Any knowingly false or misleading representation in any

                    communication as to the character, extent or amount of the deb . . .”

                    7.07(2).

                ii. “Any false, deceptive, or misleading representation, communication,

                    or means in connection with the collection of any debt or to obtain

                    information concerning a debtor.” 7.07(8).

               iii. “Any false or misleading representation or implication that the

                    debtor committed any crime or other conduct in order to disgrace the

                    debtor.” 7.07(10).

               iv. “Communicating or threatening to communicate to any person credit

                    information which is known or which should be known to be false

                    including, without limitation, the failure to communicate that a

                    disputed debt is disputed.” 7.07(11).


                                             31
       148.   Lendingclub violated the MCPL by communicating false and misleading

information concerning a debt —including its character, extent and amount— and debt

collection about Plaintiffs, disgracing Plaintiffs.

       149.   Lendingclub’s conduct was a direct and proximate cause, as well as a

substantial factor, in causing serious injuries, damages and harm to Plaintiffs that are

outlined more fully above, and as a result, Lendingclub is liable to compensate Plaintiffs

for the full amount of statutory, actual and punitive damages, along with attorneys’ fees

and costs, as well as other such relief, permitted by Mass. Gen. Laws ch. 93A §9.

       150.   As a result of the above-described violations Plaintiffs have sustained

damages including loss of the opportunities to obtain credit or better credit conditions,

emotional distress, and mental and physical pain.

       151.   Lendingclub’s violation of the MCPL was willful or knowing and therefore

Plaintiffs are entitled to seek three times their actual damages under Mass. Gen. Laws

ch. 93A §9(3).

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, LENDINGCLUB CORPORATION, for

statutory damages, punitive damages, actual damages, costs, attorney fees, and any

other such relief the Court may deem just and proper.

                                        COUNT XVII

       Violations of the MCRL, Mass. Gen. Laws ch. 93, §54A(a) against

                                    Firstmark/Citizens

       152.   Plaintiff re-alleges and incorporates paragraphs one one (1) through fifty-

six (56) above as if fully set out herein.


                                              32
       153.   Massachusetts General Law, Chapter 93 §54A(a) provides that “[e]very

person who furnishes information to a consumer reporting agency shall follow

reasonable procedures to ensure that the information reported to a consumer reporting

agency is accurate and complete. No person may provide information to a consumer

reporting agency if such person knows or has reasonable cause to believe such

information is not accurate or complete.”

       154.   Following a demand by Plaintiff, Firstmark/Citizens failed to take the

necessary corrective action.

       155.   Firstmark/Citizens provided inaccurate and incomplete information to

Trans Union by verifying the accuracy of the account despite Plaintiff providing all

necessary information to determine Plaintiff is not the responsible party.

       156.   Firstmark/Citizens’s conduct, action, and inaction was willful, rendering

it liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to, along with attorneys’ fees and costs, as well as

other such relief, permitted by Mass. Gen. Laws ch. 93 §§63, 64.

       157.   As a result of the above-described violations Plaintiff have sustained

damages including loss of the opportunities to obtain credit or better credit conditions,

the denial of a home loan application, stress associated with a reduction in available

credit, and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

       158.   Firstmark/Citizens’s violation of the MCRL was willful and therefore

Plaintiff is entitled to seek punitive damages.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, NELNET SERVICING, LLC, d/b/a
                                             33
FIRSTMARK SERVICES, for statutory damages, punitive damages, actual damages,

costs, attorney fees, and any other such relief the Court may deem just and proper.

                                         COUNT XVIII

  Violations of the MCPL, Mass. Gen. Laws ch. 93A, §§1-11, and 940 Mass.

                    Code Regs. 7.00 et seq. against Lendingclub

       159.   Plaintiff re-alleges and incorporates paragraphs one (1) through fifty-six

(56) above as if fully set out herein.

       160.   Massachusetts General Law, Chapter 93A §2(a) makes unlawful, unfair or

deceptive acts or practices in the conduct of any trade or commerce. §2(c) authorizes

the attorney general to make rules and regulations interpreting §2(a). The attorney

general has interpreted §2(a) as encompassing the following acts or practices (940

Mass. Code Regs. 7.07):

                  i. “Any knowingly false or misleading representation in any

                      communication as to the character, extent or amount of the deb . .

                      .” 7.07(2).

                  ii. “Any false, deceptive, or misleading representation, communication,

                      or means in connection with the collection of any debt or to obtain

                      information concerning a debtor.” 7.07(8).

                 iii. “Any false or misleading representation or implication that the

                      debtor committed any crime or other conduct in order to disgrace

                      the debtor.” 7.07(10).

                 iv. “Communicating or threatening to communicate to any person

                      credit information which is known or which should be known to be


                                               34
                     false including, without limitation, the failure to communicate that

                     a disputed debt is disputed.” 7.07(11).

       161.   Firstmark/Citizens violated the MCPL by communicating false and

misleading information concerning a debt —including its character, extent and

amount— and debt collection about Plaintiffs, disgracing Plaintiffs.

       162.   Firstmark/Citizens’s conduct was a direct and proximate cause, as well as

a substantial factor, in causing serious injuries, damages and harm to Plaintiffs that are

outlined more fully above, and as a result, Firstmark/Citizens is liable to compensate

Plaintiffs for the full amount of statutory, actual and punitive damages, along with

attorneys’ fees and costs, as well as other such relief, permitted by Mass. Gen. Laws ch.

93A §9.

       163.   As a result of the above-described violations Plaintiffs have sustained

damages including loss of the opportunities to obtain credit or better credit conditions,

emotional distress, and mental and physical pain.

       164.   Firstmark/Citizens’s violation of the MCPL was willful or knowing and

therefore Plaintiffs are entitled to seek three times their actual damages under Mass.

Gen. Laws ch. 93A §9(3).

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, NELNET SOLUTIONS, LLC, d/b/a

FIRSTMARK SERVICES, for statutory damages, punitive damages, actual damages,

costs, attorney fees, and any other such relief the Court may deem just and proper.




                                            35
Respectfully submitted,

 /S/ Adam H. Becker
 Adam H. Becker, Esquire
 Keches Law Group
 2 Granite Ave., #400
 Milton, MA 02186
 Tele: (508) 821-4355
 Fax: (508) 822-8022
 abecker@kecheslaw.com
 Attorney for Plaintiff



 /s/ Octavio “Tav” Gomez
 Octavio “Tav” Gomez, Esquire (Pro Hac Vice
 Motion Forthcoming)
 Florida Bar No.: 0338620
 Pennsylvania Bar No.:325066
 Georgia Bar: No.: 617963
 Morgan & Morgan Tampa, P.A.
 201 N. Franklin Street, Suite 700
 Tampa, Florida 33602
 Telephone: (813) 223-5505
 Facsimile: (813) 222-4797
 Primary Email: TGomez@ForThePeople.com
 Secondary Email:
 LDobbins@ForThePeople.com
 Attorney for Plaintiff




   36
